Case 3:20-cv-00986-JAG Document 48 Filed 05/19/21 Page 1 of 1 PagelD# 504

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CURTIS J. GARRETT,
Plaintiff,
Vv. Case No. 3:20CV986
COMMONWEALTH OF VIRGINIA, et ai.,

Defendants.

 

 

ORDER
This matter comes before the Court on the Unopposed Motion for Leave to Withdraw as
Counsel Pursuant to Local Rule 83.1(G). The Court, having considered the motion, and for good
cause shown, hereby orders that the motion is GRANTED and that Shira V. Anderson’s

appearance for Plaintiff in the above-captioned matter is hereby terminated.

SO ORDERED. This & day of May, 2021. Isl J

[fr
John A. Gibney, Jr./— /] -
United States District Judge

The Honorable John A. Gibney, Jr.
United States District Judge

 
